Case 1:19-cr-00716-DLC Document 42-2 Filed 11/29/19 Page 1 of 2




                Exhibit B
      Case 1:19-cr-00716-DLC Document 42-2 Filed 11/29/19 Page 2 of 2
                                                                          Three Bryant Park


Dechert
      P
                                                                          1095 Avenue of the Americas
                                                                          New York, NY 10036-6797
                                                                          +1 212 698 3500 Main
                                                                          +1 212 698 3599 Fax
                                                                          www.dechert.com


                                                                          JONATHAN R. STREETER

                                                                          jonathan.streeter@dechert.com
                                                                          +1 212 698 3826 Direct
                                                                          +1 212 314 0049 Fax
      November 21, 2019


          BY EMAIL

          Richard Cooper
          Daniel Tracer
          United States Attorney's Office
          Southern District of New York
          One Saint Andrew's Plaza
          New York, NY 10007

          Re: United States v. Nikas et al., 1:19-cr-00716

          Dear Messrs. Cooper and Tracer:

          Please produce immediately the records referred to in the following paragraph of your discovery
          letter of today:

                  We wish to advise you that records provided to the Government by
                  Investment Bank B, as identified in the Indictment in this case in connection
                  with the Corporate Acquisitions Insider Trading Scheme, reflect that the
                  individual identified in the Indictment as CC-2 accessed files relating to
                  Baxalta on the computer systems of Investment Bank B on approximately
                  twelve occasions, from approximately April 2015 through July 2015. Those
                  records reflect that on or about July 27, 2015, CC-2 accessed files relating to
                  Baxalta's potential acquisition of Ariad on the computer systems of
                  Investment Bank B.

          These records are exculpatory evidence pursuant to Brady v. Maryland, 373 U.S. 83 (1963).
          The defense is entitled to them immediately. In addition, please immediately produce any other
          documents in the government's custody related to CC-2, Investment Bank-B or Baxalta.


          Sincerely,



          Jonathan R. Streeter



          cc: Eric Sussman and Jennifer Achilles
